.The opinion of the Court was delivered by
Weston C. J.
The instructions first given by the Judge, are fully sustained by the case of Page v. Webster, 15 Maine, R. 249, to which we refer.
The holder of a bill or note is bound to notify all the prior parties, to whom he intends to resort, Chitty on Bills, 295. If he notifies his immediate indorser only, he waives his remedy against a prior indorser; but in running back the series of liabilities, each party receiving seasonable notice, has generally a day to give notice to such as stand before him, by which their liability becomes fixed, whether notified by the holder or* not. Bayley on Bills, 263, and the cases there cited. If the plaintiff failed to give seasonable notice to the first indorser, he may have lost his remedy against him, but may charge the defendant, the second indorser, if he has caused him to' be legally notified. If the defendant would charge the first indorser, *65it became his duty to take care, that due notice was forwarded to him.
It appears, that the defendant had indorsed such a note as is described in the notice; which he is proved to have received. The question is, whether the misnomer iii the latter part of the surname, did so vitiate the notice, as to render it legally inefféctual. The jury have found that the defendant knew that the notice was intended for him, and that the note designed to be described therein was the one now in suit. If this was a point to be determined upon inspection of the paper alone, it was more proper that it should have been settled by the presiding Judge. But there were other facts to be considered. The messenger, Ilsley, understood the notice to have been made out for the defendant, and accordingly left it for him with the keeper of the public house, where he boarded. Mr. Moorhead, with whom it was left, must have so understood it, for it appears that he did, On the same day, hand the notice to the defendant. Taking these facts in connection with the description of the instrument declared on in the notice, we are of opinion that they sustain the verdict found by the jury, and that it was a matter properly submitted to their consideration. But if it had rather belonged to the Court to decide this point, as it has been correctly decided, it furnishes no sufficient ground of exception.

Judgment on the verdict.